             Case 1:20-cv-11286 Document 1 Filed 07/08/20 Page 1 of 11



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSSETS

RFID TECHNOLOGY INNOVATIONS,          §
LLC,                                  §
                                      §
      Plaintiff,                      §                      Case No: 1:20-cv-11286
                                      §
vs.                                   §                      PATENT CASE
                                      §
A2B TRACKING INC,                     §
                                      §
      Defendant.                      §
_____________________________________ §


                                           COMPLAINT

       Plaintiff RFID Technology Innovations, LLC (“Plaintiff” or “RFID”) files this

Complaint against A2B Tracking Inc., (“Defendant” or “A2B”) for infringement of United

States Patent No. 9,582,689 (the “ ‘689 Patent”).

                              PARTIES AND JURISDICTION

       1.      This is an action for patent infringement under Title 35 of the United States

Code. Plaintiff is seeking injunctive relief as well as damages.

       2.      Jurisdiction is proper in this Court pursuant to 28 U.S.C. §§ 1331 (Federal

Question) and 1338(a) (Patents) because this is a civil action for patent infringement arising

under the United States patent statutes.

       3.      Plaintiff is a Texas limited liability company with a place of business at 1801

NE 123 Street, Suite 314, Miami, FL 33181.

       4.      On information and belief, Defendant is a Massachusetts corporation with a

place of business at 63 Hornbeam Road P.O. Box 1814 Duxbury, MA 02331. On information

and belief, Defendant may be served through its agent, Timothy Collins, at 207 Highpoint




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT A2B TRACKING INC                                         |1
              Case 1:20-cv-11286 Document 1 Filed 07/08/20 Page 2 of 11



Avenue, Portsmouth, RI 02871.

        5.      This Court has personal jurisdiction over Defendant because Defendant has

committed, and continues to commit, acts of infringement in this District, has conducted

business in this District, and/or has engaged in continuous and systematic activities in this

District.

        6.      Upon information and belief, Defendant’s instrumentalities that are alleged

herein to infringe were and continue to be used, imported, offered for sale, and/or sold in this

District.

                                              VENUE

        7.      On information and belief, venue is proper in this District under 28 U.S.C. §

1400(b) because Defendant is deemed to be a resident of this District. Alternatively, acts of

infringement are occurring in this District and Defendant has a regular and established place of

business in this District.

                                   COUNT I
              (INFRINGEMENT OF UNITED STATES PATENT NO. 9,582,689)

        8.      Plaintiff incorporates paragraphs 1 through 7 herein by reference.

        9.      This cause of action arises under the patent laws of the United States and, in

particular, under 35 U.S.C. §§ 271, et seq.

        10.     Plaintiff is the owner by assignment of the ‘689 Patent with sole rights to

enforce the ‘689 Patent and sue infringers.

        11.     A copy of the ‘689 Patent, titled “System and method for presenting

information about an object on a portable electronic device,” is attached hereto as Exhibit A.

        12.     The ‘689 Patent is valid, enforceable, and was duly issued in full compliance

with Title 35 of the United States Code.



PLAINTIFF’S COMPLAINT AGAINST DEFENDANT A2B TRACKING INC                                           |2
             Case 1:20-cv-11286 Document 1 Filed 07/08/20 Page 3 of 11



       13.     Upon information and belief, at least through internal testing, Defendant has

infringed and continues to infringe one or more claims, including at least Claim 1 of the ‘689

Patent by using and/or incorporating RFID tags with symbology (“Product”) in connection

with promotional media distributed by and/or controlled by Defendant in a manner covered by

one or more claims of the ‘689 Patent. Defendant has infringed and continues to infringe the

‘689 Patent in violation of 35 U.S.C. § 271.

       14.     Regarding Claim 1, at least through internal use and testing, Defendant provides

cloud based asset management system using RFID and Barcode tags tracking. Certain aspects

of this element are illustrated in the screenshots below.




       15.     The Product practices scanning an object with an electronic device (e.g.,

handheld RFID scanner) wherein the object contains an RFID tag. The scanning is done to

collect data from the object containing an RFID tag within a certain vicinity. The RFID

scanner, together with the software, can display the proximity of the object. Certain aspects of

this element are illustrated in the screenshots below and/or in screenshots provided in

connection with other allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT A2B TRACKING INC                                           |3
             Case 1:20-cv-11286 Document 1 Filed 07/08/20 Page 4 of 11




       16.    The Product, after identifying position of the RFID tagged object, may then use

a portable electronic device (scanner and mobile device) to detect symbology (e.g., barcode)

associated with the object (i.e., item in a warehouse as shown below). A2B tracking software

detects the RFID tag that also includes symbology (i.e., barcode). Certain aspects of this

element are illustrated in the screenshots below and/or screenshots referenced in other

paragraphs herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT A2B TRACKING INC                                       |4
             Case 1:20-cv-11286 Document 1 Filed 07/08/20 Page 5 of 11




       17.     The Product decodes the symbology (i.e., barcode) to obtain a decode string

using the one or more detection applications (A2B tracking app) residing on the electronic

device (i.e., mobile app or mobile browser based access application). For example, the scanner

decodes the barcode from the barcode tag on the object captured after RFID detection. Certain

aspects of this element are illustrated in the screenshots below and/or screenshots referenced in

other paragraphs herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT A2B TRACKING INC                                            |5
             Case 1:20-cv-11286 Document 1 Filed 07/08/20 Page 6 of 11




       18.     The Product sends the decoded string (i.e., barcode being scanned) to a remote

server (cloud server) for processing. For example, the mobile device sends the information

associated with the barcode (i.e., the decode string) to the cloud server for fetching further

information about the object. Certain aspects of this element are illustrated in the screenshots

below and/or those referenced in other paragraphs herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT A2B TRACKING INC                                           |6
             Case 1:20-cv-11286 Document 1 Filed 07/08/20 Page 7 of 11




       19.     The Product practices receiving the information, from the server, based on the

scanned barcode and displays various information about it. Certain aspects of this element are

illustrated in the screenshots below and/or those referenced in other paragraphs herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT A2B TRACKING INC                                         |7
             Case 1:20-cv-11286 Document 1 Filed 07/08/20 Page 8 of 11




       20.     The Product displays the information on the display device (e.g., display screen

of the electronic device (computer, laptop, etc.)). Certain aspects of this element are illustrated

in the screenshots below and/or those referenced in other paragraphs herein.




       21.     Defendant’s actions complained of herein will continue unless Defendant is




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT A2B TRACKING INC                                              |8
                Case 1:20-cv-11286 Document 1 Filed 07/08/20 Page 9 of 11



enjoined by this court.

          22.    Defendant’s actions complained of herein are causing irreparable harm and

monetary damage to Plaintiff and will continue to do so unless and until Defendant is enjoined

and restrained by this Court.

          23.    Plaintiff is in compliance with 35 U.S.C. § 287.

                                    PRAYER FOR RELIEF

          WHEREFORE, Plaintiff asks the Court to:

          (a)    Enter judgment for Plaintiff on this Complaint on all causes of action asserted

herein;

          (b)    Enter an Order enjoining Defendant, its agents, officers, servants, employees,

attorneys, and all persons in active concert or participation with Defendant who receive notice

of the order from further infringement of United States Patent No. 9,582,689 (or, in the

alternative, awarding Plaintiff running royalties from the time of judgment going forward);

          (c)    Award Plaintiff damages resulting from Defendant’s infringement in

accordance with 35 U.S.C. § 284;

          (d)    Award Plaintiff pre-judgment and post-judgment interest and costs; and

          (e)    Award Plaintiff such further relief to which the Court finds Plaintiff entitled

under law or equity.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT A2B TRACKING INC                                           |9
           Case 1:20-cv-11286 Document 1 Filed 07/08/20 Page 10 of 11



Dated: July 8, 2020                  Respectfully submitted,
                                     /s/ Anissa N. Davidson
                                     Anissa N. Davidson, Esq.
                                     BBO 705,268
                                     CHAVOUS INTELLECTUAL PROPERTY LAW
                                     LLC
                                     793 Turnpike St., Unit 1
                                     North Andover, MA 01845
                                     Phone: (978) 655-4309
                                     Fax: (978) 945-0549
                                     adavidson@chavousiplaw.com



                                     David A. Chavous, Esq.
                                     CHAVOUS INTELLECTUAL PROPERTY LAW
                                     LLC
                                     793 Turnpike St., Unit 1
                                     North Andover, MA 01845
                                     Phone: (978) 655-4309
                                     Fax: (978) 945-0549
                                     dchavous@chavousiplaw.com


                                     ATTORNEYS FOR PLAINTI




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT A2B TRACKING INC                | 10
Case 1:20-cv-11286 Document 1 Filed 07/08/20 Page 11 of 11
